Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                 Reasons for Allowance

     Claims 1-3, 5 and 6 are allowed for the reason claim 1 has been amended to include the allowed limitation of claim 4 (previously indicated as containing allowable matter), now incorporated into claim 1. 

     Claim 7 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… determining a weight coefficient for each of the markers on a basis of a parameter corresponding to an area of an image of the marker on a model, the image being formed by projecting a target object model of the target object disposed in a virtual three-dimensional space onto an imaging plane and an angle between the marker in the target object model and the imaging plane, wherein the obtaining position coordinates includes calculating the position  coordinates of the target object after applying the wright coefficient to the positon coordinates of the representative point of each of the markers.”

    Claim 8 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… determining a weight coefficient for each of the makrers on a basis of a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEROME GRANT II/Primary Examiner, Art Unit 2664